People v Castaldo (2017 NY Slip Op 07450)





People v Castaldo


2017 NY Slip Op 07450


Decided on October 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2016-05584
2016-05588
2017-10359
2017-10360

[*1]The People of the State of New York, respondent,
vMichael Castaldo, appellant. 


Richard L. Herzfeld, New York, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Miller of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) two amended judgments of the Supreme Court, Suffolk County (Cohen, J.), both rendered April 7, 2016, revoking sentences of probation previously imposed by the same court, upon a finding that he violated conditions thereof, upon his admission, and imposing sentences of imprisonment upon his previous convictions of attempted burglary in the second degree under Indictment No. 1622-12, and forcible touching and resisting arrest under Superior Court Information No. 2067-12, and (2) two judgments of the same court, also both rendered April 7, 2016, convicting him of criminal mischief in the fourth degree under Superior Court Information No. 1596-15 and attempted robbery in the first degree under Indictment No. 2274-15, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the defendant.
ORDERED that the amended judgments and the judgments are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeals. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
RIVERA, J.P., ROMAN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court